 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOMMY MACKEY,                                  Case No. 1:18cv988-DAD-HBK
12                       Plaintiff,                  ORDER SETTING SETTLEMENT
                                                     CONFERENCE
13           v.
                                                     Date: September 2, 2021
14    R. RODRIQUEZ, ET. AL.
                                                     Time: 9:30 a.m.
15                       Defendants.
                                                     Place: Zoom
16
                                                     Before the Hon. Barbara A. McAuliffe
17

18

19          Plaintiff Tommy Mackey is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was previously scheduled for a
21   settlement conference before Judge McAuliffe. (Doc. Nos. 34, 36, 37). Defendants moved to
22   continue the settlement conference due to safety and logistical reasons caused by the COVID-19
23   pandemic. (Doc. No. 38). The Court granted Defendants’ motion and ultimately vacated the
24   settlement conference. (Doc. No. 39).
25          Because the dispositive deadlines have now past (Doc. Nos. 28, 47) and the parties have
26   not yet had the opportunity to participate in a settlement conference before this matter proceeds to
27   trial, the undersigned refers this matter to Judge Barbara McAuliffe to preside over a video
28
                                                       1
 1   settlement conference, via the Zoom videoconferencing application, on September 2, 2021, at

 2   9:30 a.m. The Court will issue any necessary transportation order in due course.

 3           As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. But,

 4   stating a cognizable claim does not mean Plaintiff will prevail at trial. Counsel for Defendants

 5   shall contact Courtroom Deputy, Esther Valdez, evaldez@caed.uscourts.gov, or (559) 499-5788

 6   for the video and dial-in information, including any necessary passcodes, for all parties. Counsel

 7   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation

 8   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact

 9   information. In issuing this order, there is a presumption that this case will proceed to a

10   settlement conference.1

11           The parties shall each submit to Judge McAuliffe a confidential settlement conference

12   statement, as described below, to arrive at least seven days (one week) prior to the conference.

13   The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

14   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what

15   the restitution obligation is, but what the value of the case itself is to each side, irrespective of any

16   outstanding restitution obligation.

17           Accordingly, it is ORDERED:

18           1. This case is set for a video settlement conference via the Zoom videoconferencing

19               before Magistrate Judge Barbara A. McAuliffe on September 2, 2021 at 9:30 a.m.

20           2. A representative with full and unlimited authority to negotiate and enter a binding
21               settlement shall attend via the Zoom videoconferencing application.2

22           3. Those in attendance must be prepared to discuss the claims, defenses and damages.

23               The failure or refusal of any counsel, party or authorized person subject to this order to

24               appear in person may result in the cancellation of the conference and the imposition of

25

26   1
       If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order
27   or issue one forthwith.
     2
       In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the
28   Court may issue an order at a later date requiring the parties to appear in person.
                                                           2
 1      sanctions. The manner and timing of Plaintiff’s transportation to and from the

 2      conference is within the discretion of CDCR.

 3   4. Defendants shall provide a confidential settlement statement to the following email

 4      address: evaldez@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

 5      statement to U.S. District Court, 2500 Tulare Street, Fresno, California 93721,

 6      “Attention: Magistrate Judge Barbara McAuliffe.” The envelope shall be marked

 7      “Confidential Settlement Statement.” Settlement statements shall arrive no later than,

 8      August 25, 2021. Parties shall also file a Notice of Submission of Confidential

 9      Settlement Statement (See Local Rule 270(d)). Settlement statements should not be

10      filed with the Clerk of the Court nor served on any other party. Settlement

11      statements shall be clearly marked “Confidential” with the date and time of the

12      settlement conference indicated prominently thereon.

13   5. The confidential settlement statement shall be no longer than five pages in length,

14      typed or neatly printed, and include the following:

15          a. A brief statement of the facts of the case.

16          b. A brief statement of the claims and defenses, i.e., statutory or other grounds

17              upon which the claims are founded; a forthright evaluation of the parties’

18              likelihood of prevailing on the claims and defenses; and a description of the

19              major issues in dispute.

20          c. An estimate of the cost and time to be expended for further discovery, pretrial,
21              and trial.

22          d. The party’s position on settlement, including present demands and offers and a

23              history of past settlement discussions, offers, and demands.

24          e. A brief statement of each party’s expectations and goals for the settlement

25              conference, including how much a party is willing to accept and/or willing to

26              pay.
27

28
                                               3
 1                   f. If parties intend to discuss the joint settlement of any other actions or claims

 2                       not in this suit, give a brief description of each action or claim as set forth

 3                       above, including case number(s) if applicable.

 4            6. If a settlement is reached at any point during the stay of this action, the parties shall

 5               file a Notice of Settlement in accordance with Local Rule 160.

 6            7. The parties remain obligated to keep the Court informed of their current address at all

 7               times during the stay and while the action is pending. Any change of address must be

 8               reported promptly to the Court in a separate document captioned for this case and

 9               entitled “Notice of Change of Address.” See Local Rule 182(f).

10            8. A failure to follow these procedures may result in the imposition of sanctions by

11               the court.

12
     IT IS SO ORDERED.
13

14
     Dated:      May 12, 2021
15                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
